DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Examiner has reviewed the Applicant’s remarks and amendments filed on 03/10/2021. It is noted that Claims 1-10 and 18-20 are examined in the present action.  It has also been noted that Claims 1, 18, and 20 are currently amended.

Claim Rejections - 35 USC § 102
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-3, 5, 8-10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller U.S. 2014/0358142 (herein referred to as “Miller”).
5.	Regarding Claim 1, Miller teaches a surgical instrument comprising: 
an end effector (Fig. 7A, ref num 130 “end effector”), wherein the end effector comprises: 
a first jaw (Fig. 7A, ref num 134), a second jaw (Fig. 7A, ref num 132) pivotably coupled with the first jaw (see Fig. 7A, para 0052), wherein the second jaw is operable to move between an open position and a closed position (para 0052 “first jaw 134 pivots relative to body 120, relative and away from the second jaw”), a knife (Fig. 7A, ref num 
a handle assembly (Fig. 7A, ref nums 110, 112, 122), wherein the handle assembly comprises: a housing associated with the first jaw (see Fig. 7A, housing provided for ref num 134), and an arm associated with the second jaw (Fig. 7A, ref num 110, arm associated with the jaw), wherein the arm is configured to pivot the second jaw between the open position and the closed position (see Figs. 6A and 6B, arm 110 moves the jaws from open to closed position); and 
a firing assembly (Fig. 7A, ref num 162 “firing beam”) configured to actuate the knife between the pre-fired position and the fired position (see Fig. 7A, ref num 162 and 196, moves from fired to pre-fired positions), wherein the firing assembly comprises: a first body coupled with the knife (Fig. 7A, ref num 162), wherein the first body is slidably attached to the housing (Fig. 7A, ref num 162 attached to the housing), and a second body slidably attached along a length the arm (ref num 144, slides along the arm, see Figs. 7A and 7B), wherein the second body is configured to couple with the first body when the second jaw is in the closed position, wherein the second body is configured to decouple with the first body when the second jaw is in the open position (para 0058-0059, as the jaws grasp the tissue, or are in the close position, the first and second body of the firing assembly are engaged in order to actuate the knife, and when the tissue is released from the jaws, the first and second body are not engaged), wherein 

6.	Regarding Claim 2, Miller teaches the second body comprises a thumb ring (Fig. 7A, 7B ref num 140).

7.	Regarding Claim 3, Miller teaches the thumb ring (ref num 140) comprises an arm coupling portion (coupled to the arm 110 and body 120, Fig. 7A, 7B).

8.	Regarding Claim 5, Miller teaches the second body comprises a knife driving projection (Fig. 7A and 7B, ref num 196 has a projection in which the knife follows).

9.	Regarding Claim 8, Miller teaches the housing defines a proximal opening dimensioned to receive the knife driving projection when the second jaw is in the closed position (Fig. 7A and 7B, see ref num 196 slide while the second jaw is in the closed position, where there is an opening to receive 196).

10.	Regarding Claim 9, Miller teaches the housing further defines an elongate slot configured to receive the knife driving projection as the firing assembly actuates the knife toward the fire position (Fig. 7A, 7B see as ref num 196 slides forward, slots 163 and 161 are configured to move and receive the knife as the knife moves towards the fired position).

11.	Regarding Claim 10, Miller teaches the first body is biased to a proximal position associated with the knife in the pre-fired position (first body, ref num 162 is in a proximal position before the knife 196 is moved forward, see Fig. 7A).

12.	Regarding Claim 18, Miller teaches a surgical instrument comprising:
An end effector (Fig. 7A, ref num 130), wherein the end effector comprises:
	A first jaw (Fig. 7A, ref num 134), a second jaw  (Fig. 7A, ref num 132) pivotably coupled with the first jaw (see Fig. 6A-7A, para 0054), wherein the second jaw is operable to move between an open position and a closed position (para 0052 “first jaw 134 pivots relative to body120, relative and away from the second jaw”), a knife (Fig. 7, ref num 196) configured to actuate between a pre-fired position and a fired position (see Figs. 7A and 7B, as 196 moves between a pre-fired and fired position), and an electrode assembly configured to apply RF energy to tissue (para 0057 “RF energy to be delivered into the tissue captured between first jaw 134 and second jaw 132 via electrodes in jaws 132, 134)
A handle assembly (Fig. 7A, ref nums 110, 112, 122), wherein the handle assembly comprises:
	A housing associated with the first jaw (see Fig. 7A, housing provided for ref num 134) and an arm associated with the second jaw (Fig. 7A, ref num 110, arm associated with the jaw), wherein the arm is configured to pivot the second jaw between the open position and the closed position (see Figs. 6A and 6B, arm 110 moves the jaws from open to closed position); and

	A coupling beam (Fig. 7A, ref num 162) attached with the knife (ref num 196), wherein the coupling beam is slidably disposed within the housing (see Fig. 7A and 7B where the beam moves within the housing), and a trigger (Fig. 7A, 7B, ref num 140) slidably attached along a length of the arm (slides along the length of 110, Fig. 7A, 7B), wherein the trigger is operable to actuate along the length of the arm in order to drive the coupling beam when the second jaw is in the closed position (see Fig. 7A and 7B, when the trigger is actuated, the coupling beam drives the knife forward), wherein the trigger is inoperable to drive the coupling beam when the second jaw is not in the closed position (the trigger is not operated with the jaws are open, para 0052 “lever 110 also serves as a mechanical lockout against trigger 140 and/or button 142 such that trigger 140 and/or button 142 cannot be actuated unless lever 110 is in the closed position”).

13.	Regarding Claim 19, Miller teaches a trigger latch configured to selectively prevent the trigger from sliding relevant to the arm (para 0052 “lever 110 also serves as a mechanical lockout against trigger 140 and/or button 142 such that trigger 140 and/or button 142 cannot be actuated unless lever 110 is in the closed position”).

14.	Regarding Claim 20, Miller teaches a surgical instrument comprising:
An end effector (Fig. 7A, ref num 130), wherein the end effector comprises:

A handle assembly (Fig. 7A, ref nums 110, 112, 122), wherein the handle assembly comprises:
	A housing associated with the first jaw (see Fig. 7A, housing provided for ref num 134) and an arm associated with the second jaw (Fig. 7A, ref num 110, arm associated with the jaw), wherein the arm is configured to pivot the second jaw between the open position and the closed position (see Figs. 6A and 6B, arm 110 moves the jaws from open to closed position); and
A firing assembly (Fig. 7A, ref num 162 “firing beam”) configured to actuate the knife between the pre-fired position and the fired position (see Fig. 7A, ref num 162 and 196, moves from fired to pre-fired), wherein the firing assembly comprises:
	A body slidably attached to the housing (ref num 162) attached with the knife (ref num 196), wherein the body is slidably disposed within the housing (see Fig. 7A and 7B), and a thumb ring (Fig. 7A, ref num 140) slidably attached along a length of the arm (see Fig. 7A and &b, ref num 140) wherein the thumb ring is configured to .

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miller U.S. 2014/0358142 (herein referred to as Miller) and in view of Ellman U.S. 2014/0276770 (herein referred to as “Ellman”).
17.	Regarding Claim 4, Miller fails to teach the arm coupling portion defines a keyed opening, where the arm comprises a keyed projection.
However, Ellman teaches the arm coupling portion defines a keyed opening, wherein the arm comprises a keyed projection (Figs. 2 and 3, ref num 40 and 34, para 0032 “The result is that key receptacle 40 and key 34 interact to prevent rotation of electrode attachment 22 with respect to handpiece 10”).  Ellman also teaches that they key and key receptacle combination as a lot and receiver configuration is understood by one skilled in the art that other suitable key and receptacle configurations can be used in order to prevent the rotation with respect to eh handpiece (para 0041)  Therefore, it .

18.	Claim 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Miller U.S. 2014/0358142 (herein referred to as Miller) and in view of Unger U.S. 2009/0182327 (herein referred to as “Unger”).
Regarding Claim 6, Miller fails to teach the first body comprises a carriage configured to couple with the knife driving projection when the second jaw is in the closed position.
However, Unger 2009/0182327 teaches the first body comprises a carriage configured to couple with the knife driving projection when the second jaw is in the closed position (Fig. 11, ref num 165, para 0112, 0114, 0116).  By having the carriage, the knife can be actuated more accurately to its target (para 0116).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in order to include a carriage coupled to the knife driving projection to help accurately actuate the knife.

19.	Regarding Claim 7, Miller fails to teach the carriage is biased toward a proximal position.
However, Unger teaches the carriage is biased toward a proximal position (para 0116 “essentially throw the knife carriage forward which in turn carries the knife .

Response to Arguments
20.	Applicant’s arguments with respect to claim(s) 1-10 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794